DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilbert (US 4,156,041).
Regarding Claim 10, Gilbert (US’041) teaches a spray coating apparatus arranged, in use, to coat onto a substrate (carpet 18), the spray coating apparatus comprising a carriage 14 carrying a nozzle 10 or 11, the carriage being arranged, in use, to carry the nozzle in a first direction and at least partially traverse a fabric with the nozzle being arranged to be capable of emitting an uneven distribution of fluid in a second direction defining a non-zero angle relative to the first direction (since they can be pivoted so that the degree of interference between sprays can be regulated by varying nozzle direction), wherein the nozzle is pivotally mounted to the carriage (col. 3, lines 51-54 and 61-66).
Regarding Claim 23, the nozzle is pivotally mounted to the carriage such that the nozzle can rotate about at least one axis defining a nonzero angle relative to the second direction, since a the nozzles pivot about an axis so that the degree of interference between sprays can be regulated by varying nozzle direction) (col. 3, lines 51-54 and 61-66).
Claim(s) 10-12, 15, 20, and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson (US 7,118,629).
Regarding Claim 10, Davidson (US’629) teaches a spray coating apparatus arranged, in use, to be capable of coating onto a substrate (Abstract), the spray coating apparatus comprising a carriage (either carriage 64 or assembly including frame 12 with wheels 14) carrying a nozzle 82 (Figs. 1-7; col. 4, lines 30-51; col. 6, lines 20-31), the carriage being arranged, in use, to be capable of carrying the nozzle in a first direction (Figs. 1, 7, horizontal arrow, right side of drawing) and at least partially traverse a fabric with the nozzle being arranged to be capable of emitting an uneven distribution of fluid in a second direction defining a non-zero angle relative to the first direction, wherein the nozzle is pivotally mounted to the carriage (col. 6, lines 22-26; col. 7, lines 12-16).
Regarding Claim 11, the nozzle is mounted to the carriage with an oscillator (drive mechanism 90, drive spray assembly 50) arranged, in use to be capable of causing the nozzle to be oscillated back and forth in a second direction (See arrows at 82 in Figs. 2, 3, and 5; col. 5, line 59 through col. 6, line 19), and the apparatus includes a fluid supply means (Fig. 5) capable of supplying fluid to the nozzle so that fluid is sprayed from the nozzle as it simultaneously traverses and oscillates.
Regarding Claim 12, the first and second directions in which the carriage(s) is/ are capable of being oscillated are perpendicular (Fig. 5).
Regarding Claim 15, US’629 teaches that the apparatus includes a controller capable of controlling a frequency of oscillation of the oscillator, speed of movement of the carriage, rate of fluid being emitted by the nozzle, and/ or a distance between nozzle and a fabric (Fig. 3-5; col. 5, lines 4-29). 
Regarding Claim 20, US’629 teaches a motor which is capable of causing the nozzle to reciprocate (col. 2, lines 42-50).
Regarding Claim 23, the nozzle is pivotally mounted to the carriage such that the nozzle can rotate about at least one axis defining a non-zero angle relative to the second direction, since it can be pivoted left or right (Fig. 3; col. 7, lines 12-24), making the axis generally vertical, which is orthogonal to the second direction. 
Regarding Claim 24, the nozzle is mounted to the carriage with an oscillator (drive mechanism 90, drive spray assembly 50) arranged, in use to be capable of causing the nozzle to be oscillated back and forth in a second direction (See arrows at 82 in Figs. 2, 3, and 5; col. 5, line 59 through col. 6, line 19).
Claim(s) 10-12, 15, 20, and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by West (US 6,036,123).
Regarding Claim 10, West (US’123) teaches a spray coating apparatus capable of coating onto a substrate, the spray coating apparatus comprising a carriage (frame 12) carrying a nozzle (dispenser 146) (Figs. 1, 6, 10), the carriage being arranged  to carry the nozzle in a first direction and at least partially traverse a fabric with the nozzle being arranged to emit an uneven distribution of fluid in a second direction (arrows at 200, Fig. 10) defining a non-zero angle relative to the first direction, wherein the nozzle is pivotally mounted to the carriage (Abstract; col. 2, lines 25-38; col. 4, lines 26-42; col. 5, lines 1-18).  
Regarding Claim 11, US’123 teaches that the nozzle is mounted to the carriage with an oscillator (e.g. carriage, rotary drive shaft, rails, etc.) arranged to cause the nozzle to be oscillated back and forth in the second direction (col. 9, line 17-27; col. 10, line 67 through col. 11, line 14), and the apparatus further comprises a fluid supply means (mixer, hoses, etc.) to supply fluid to the nozzle so that fluid is sprayed from the nozzle as it simultaneously traverses and oscillates (Fig. 10; col. 7, lines 57-62).  
Regarding Claim 12, the carriage (frame 12) is arranged to carry the nozzle in a first direction, which is perpendicular to the second direction of oscillation (Figs. 1, 10).  
Regarding Claim 15, US’123 teaches including a controller capable of controlling any one or more of a frequency of oscillation of the oscillator (col. 9, lines 17-37), a speed of movement of the carriage (col. 4, lines 38-42; col. 5, lines 1-18), and a rate of fluid being emitted by the nozzle or a distance between the nozzle and a fabric (col. 9, line 66 through col. 10, line 4).  The limitation “distance between the nozzle and a fabric” recites an intended use, which is given little patentable weight; the claimed apparatus is capable of applying a coating to a fabric.
Regarding Claim 20, US’123 teaches a motor arranged to cause the nozzle to reciprocate (col. 9, lines 17-23).  
Regarding Claim 23, US’123 teaches that the nozzle is pivotally mounted to the carriage such that the nozzle can rotate about at least one axis defining a non-zero angle relative to the second direction (horizontal axis transverse to the carriage path, Abstract).  
Regarding Claim 24, US’123 teaches that the nozzle is mounted to the carriage with an oscillator arranged, in use, to cause the nozzle to be oscillated back and forth in the second direction (col. 9, line 17-27; col. 10, line 67 through col. 11, line 14).  
Regarding Claim 25, US’123 teaches that the oscillator is configured to rotate the nozzle about the least one axis defining a non-zero angle relative to the second direction (Abstract; horizontal transverse to the carriage path).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 7,118,629).
Regarding Claim 14, US’629 teaches a nozzle. US’629 fails to teach at least two nozzles each carried by a carriage. Modifying the apparatus of US’629 with at least two nozzles each carried by a carriage and capable of at least partially traversing a fabric in one direction and each nozzle including an oscillator arranged to be capable of causing fluid to be emitted while simultaneously traversing and oscillating is a prima facie duplication of parts taught in US’629.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over West (US 6,036,123).
Regarding Claim 14, US’123 teaches a nozzle. US’629 fails to teach at least two nozzles each carried by a carriage. Modifying the apparatus of US’123 with at least two nozzles each carried by a carriage and capable of at least partially traversing a fabric in one direction and each nozzle including an oscillator arranged to be capable of causing fluid to be emitted while simultaneously traversing and oscillating is a prima facie duplication of parts taught in US’123.
Allowable Subject Matter
Claims 3-6, 8-9, 21 and 22 are allowed.
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s claim amendments, filed 31 January 2022, with respect to the rejections of Claims 17- 21 under 35 USC 112 have been fully considered and are persuasive.  The rejections of Claims 17- 21 under 35 USC 112 have been withdrawn. 
Applicant's arguments filed 31 January 2022 with respect to the rejections of Claim 10 under 35 USC 102 as anticipated by Gilbert (US’041); of Claims 10-12, 15, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Davidson (US 7,118,629); and of Claim 14 under 35 U.S.C. 103 as being unpatentable over Davidson (US 7,118,629) have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the nozzles of Gilbert are arranged such that the layer of foam deposited by each nozzle overlaps with the other (Remarks, p. 11), lines 61-64 read, “The nozzles 10 and 11 are pivotally attached to their respective arms 15 and 16 so that the degree of interference between the two sprays can be regulated by varying the nozzle direction,” and lines 64-66 further read “Further, the distance of the nozzles from the beam can be adjusted to permit variation in the spray pattern.” Thus, US’041 teaches that the nozzles can be adjusted to interfere with each other to some extent and to vary a spray pattern. 
In response to Applicant’s argument that Gilbert fails explicitly to teach an intended use of emitting an uneven distribution (p. 12, first paragraph), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The spray coating of Gilbert is capable of emitting an uneven distribution of fluid whether by pivoting the nozzles, by extending the distance of the nozzles from the beams, or otherwise (e.g. by turning off the spray and moving the substrate to a different position). 
In response to Applicant’s argument that Davidson fails explicitly to teach an intended use of emitting an uneven distribution (p. 14, first paragraph), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The spray coating of Davidson is capable of emitting an uneven distribution of fluid. 
New Claim 25 necessitates its rejection under 35 U.S.C. 102(a)(1) as being anticipated by West (US 6,036,123), which necessarily also extends to Claims 10-12, 15, 20, and 23-24. Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over West (US 6,036,123) as necessitated by the amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712